



COURT OF APPEAL FOR ONTARIO

CITATION: Malhotra v. State Farm Fire and Casualty
    Company,

2013 ONCA 326

DATE: 20130516

DOCKET: C54793
/C56509

Simmons, Hoy and Strathy JJ.A.

BETWEEN

Veena Malhotra

Appellant

and

State Farm Fire and Casualty Company

Respondent

Veena Malhotra, acting in person

Terry J. Tustin, for the respondent

Heard: May 13, 2013

On appeal from the judgment of Justice Harrison S. Arrell
    of the Superior Court of Justice dated November 29, 2011 and on appeal from the
    judgment of Justice Theresa Maddalena of the Superior Court of Justice dated
    August 6, 2009.

APPEAL BOOK ENDORSEMENT

[1]

The two orders under appeal relate to the appointment of a single umpire
    under s. 128 of the
Insurance Act
in relation to five properties owned
    by the appellant.

[2]

We see no basis on which to interfere with either order.  The power to
    appoint an umpire, or umpires, under s. 128 is discretionary. Nothing in s. 128
    prohibits the court from appointing a single umpire to deal with multiple
    properties.

[3]

The appellants did not file affidavit evidence on either motion to
    challenge the umpires proposed by State Farm.  On appeal, the appellant has not
    identified any form of error on the part of either motion judge that would
    justify interfering with their exercise of discretion.

[4]

The appeals are therefore dismissed.

[5]

The costs of both appeals are to the respondent in the total amount of
    $5,000.00 inclusive of disbursements and applicable taxes.


